Case: 12-10518     Date Filed: 08/06/2013   Page: 1 of 2


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-10518
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:94-cr-00004-WS-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

GAYOT DORVAL,
a.k.a Bobby,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                                (August 6, 2013)

Before TJOFLAT, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Gayot Dorval appeals pro se the denial of his motion for a further reduction

of his sentence based on Amendment 750 to the Sentencing Guidelines. 18 U.S.C.
               Case: 12-10518      Date Filed: 08/06/2013      Page: 2 of 2


§ 3582(c). In 2004, the district court reduced Dorval’s sentence to 360 months of

imprisonment based on Amendment 505. The United States moves for a summary

affirmance and to stay the briefing schedule. Because the “position [of the United

States] . . . is clearly right as a matter of law so that there [is] no substantial

question as to the outcome of the case,” Groendyke Transp., Inc. v. Davis, 406

F.2d 1158, 1162 (5th Cir. 1969), we grant the motion for summary affirmance and

dismiss as moot the motion to stay the briefing schedule.

       The district court did not abuse its discretion when it denied Dorval’s motion

because Amendment 750 did not alter Dorval’s sentencing range. Because Dorval

was, without objection, held responsible for more than 8.4 kilograms of crack

cocaine, he was ineligible for a further reduction of his sentence. See U.S.S.G.

§ 2D1.1(c)(1) (assigning a base offense level of 38 for cases involving 8.4

kilograms or more of crack cocaine). Dorval challenges the amount of cocaine

attributed to him, but the district court could not disturb its earlier finding about

drug quantity when considering Dorval’s motion to reduce. See United States v.

Cothran, 106 F.3d 1560, 1562–63 (11th Cir. 1997). The district court lacked the

authority to further reduce Dorval’s sentence.

       We AFFIRM the denial of Dorval’s motion for a further reduction of his

sentence, and we DISMISS as moot the motion to stay the briefing schedule.




                                             2